Name: Regulation (EEC) No 467/75 of the Council of 27 February 1975 amending Regulation (EEC) No 823/68 as regards the conditions of entry for certain kinds of cheeses and Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 52/ 10 Official Journal of the European Communities 28 . 2 . 75 REGULATION (EEC) No 467/75 OF THE COUNCIL of 27 February 1975 amending Regulation (EEC) No 823/68 as regards the conditions of ertry for certain kinds of cheeses and Regulation (EEC) No 950/68 on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas such simplification of the Common Customs Tariff will entail amendment of those provisions of Regulation (EEC) No 823/68 which concern the fixing of levies for the products in question ; whereas, as regards milk for infants, in view of the low volume seems appropriate ; whereas, as regards processed cheeses, owing to the fact that 95% of trade is in cheeses having a fat content, by weight, in the dry matter not exceeding 48% , a levy of 30 units of account per 100 kg seems sufficient; Whereas Article 8 of Regulation (EEC) No 823/68 sets out, inter alia, the method of calculating levies for cheeses falling within subheadings 04.04 E I b) 2, 04.04 E I b) 3 and 04.04 E I b) 4 of the Common Customs Tariff in cases where, at the time of importation into the Community, their prices do not fall below certain minimum prices ; whereas the marketing situation of the cheeses in question and the increased milk prices and processing costs make it possible to increase these minimum prices and reduce the levy accordingly ; Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 (*) of 27 June 1968 on the common organization of the market in milk and milk products, as last amended by Regulation (EEC) No 465/75 (2 ), and in particular Article 14 (6 ) thereof; Having regard to the proposal from the Commission ; Whereas Annex II to Council Regulation (EEC) No 823 /68 (3 ) of 28 June 1968 determining the groups of products and the special provisions for calculating levies on milk and milk products, as last amended by Regulation (EEC) No 2518/74 (4 ), lays down certain conditions in respect of the entry into the Community of Emmentaler, Gruyere , Sbrinz, Bergkase and Appenzell cheeses falling within subheading 04.04 A I of the Common Customs Tariff; whereas these conditions include in particular observance of free ­ at-frontier values corresponding to consolidation under GATT; whereas these values must be aligned on the Community target price for milk for the period from 3 March to 15 September 1975 ; Whereas the tariff subdivisions for special milk for infants and for processed cheeses derived from Emmentaler falling within Common Customs Tariff subheadings 04.02 B I a ) and 04.04 D I respectively, no longer correspond to the needs of the trade and may, in the interests of simplification, be regrouped in all cases in a single subheading ; whereas, moreover, the requirements as to the packaging of such products must be adjusted to take account of changes in market preparation techniques ; Whereas the tariff nomenclature employed in Annex II to Regulation (EEC) No 823/68 is also that of the Common Customs Tariff, HAS ADOPTED THIS REGULATION : Article 1 1 . The text of Article 3 (6 ) of Regulation (EEC ) No 823/68 is replaced by the following : '6 . if it falls within tariff subheading 04.02 B I a ) to 30 units of account ;'. O OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) Sec page 8 of this Official Journal (-) 0 | NoL 151 , 30 . 6 . 1968 ," p. 3 . ( 2 ) OJ No L 270 , 5 . 10 . 1974, p. 1 . 2 . The text of Article 6 of Regulation (EEC ) No 823 /68 is replaced by the following : 28 . 2 . 75 Official Journal of the European Communities No L 52/11 'Article 6 The levy on 100 kg of a product in Group 7 shall be equal :  if it falls within tariff subheading 04.04 A I a) 1 or 04.04 A I b) 1 aa), to 15 units of account;  if it falls within tariff subheading 04.04 D I , to 30 units of account.' Article 2 The text of Article 8 of Regulatinn (EEC) No 823/68 is replaced by the following : 'Article 8 Where products in Group 11 , originating in and coming from third countries, are imported into the Community at a price not less than :  130 units of account per 100 kg, in the case of products falling within subheading 04.04 E I b) 2 or 04.04 E I b) 3 , or  115 units of account per 100 kg, in the case of products falling within subheading 04.04 . E I b ) 4, the levy per 100 kg of product shall be equal : 1 . if the product falls within subheading 04.04 E I b) 2 aa), 04.04 E I b) 3 or 04.04 E I b ) 4, to the threshold price less 130 units of account ; 2 . it the product falls within subheading 04.04 E I b ) 2 bb ) to the sum of the following components : ( a ) a component equal to the levy as calculated pursuant to point 1 above; (b ) a component equal to 20 units of account.' Article 3 The descriptions of goods falling within subheadings 04.02 B I a ), 04.04 A I and 04.04 D I of the Common Customs Tariff given in Annex II to Regulation (EEC) No 823 /68 are replaced by those set out in Annexes I and II to this Regulation. Article 4 The Common Customs Tariff annexed to Regulation (EEC) No 950/68 is amended as shown in Annexes III, and IV to this Regulation. Article 5 This Regulation shall enter into force :  as regards Article 2 and the amendments set out in Annexes I and III to this Regulation on 3 March 1975 ;  as regards Article 1 and the amendments set out in Annexes II and IV to this Regulation on 16 April 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 February 1975 . For the Council The President M. A. CLINTON L 52/12 Official Journal of the European Communities 28 . 2 . 75 ANNEX I CCT heading No Description of goods 04.04 Cheese and curd : A. Emmentaler , GruyÃ ©re, Sbrinz, Bergkase and Appenzell , not grated or powdered : I. Of a minimum fat content of 45 % by weight, in the dry matter, matured for at least three months (2) : a ) Whole cheeses (4) of a free-at-frontier value (5) per 100 kg net weight of : 1 . 186.68 u.a . (a) or more, but less than 206.68 u.a. (a) 2 . 206.68 u.a . (a) or more b) Pieces packed in vacuum or in inert gas : 1 . With rind on at least one side, of a net weight : aa) Of not less than 1 kg but less than 5 kg and of a free-at ­ frontier value (5) of not less than 206.68 u.a . (a) but less than 234.68 u.a. (a) per 100 kg net weight bb) Of not less than 450 g and of a free-at-frontier value (5) of not less than 234.68 u.a. (a) per 100 kg net weight 2. Other, of a net weight of not less than 75 g but not more than t 250 g (6) and of a free-at-frontier value (5 ) of not less than 254.68 u.a . (a) per 100 kg net weight II. (unchanged) (a) For imports into the United Kingdom this free-at-frontier value shall be reduced by 7.11 u.a . per 100 kg net weight. 28 . 2. 75 Official Journal of the European Communities No L 52/13 ANNEX II CCT heading No Description of goods 04.02 B. Containing added sugar : I. Milk and cream, in powder or granules : a ) Special milk for infants (*), in hermetically sealed containers of a net capacity of 500 g or less and of a fat content, by weight, exceeding 10% but not exceeding 27% (2) b) (unchanged) 04.04 D. Processed cheese, not grated or powdered : I. In the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale (7), of a free-at ­ frontier value (5 ) of not less than 150 u.a . per 100 kg net weight and of a fat content, by weight, in the dry matter, not exceeding 56 % (2) II . (unchanged) (') For the purposes of this subheading, the expression 'put up for retail sale' shall be taken to apply to cheese of the kinds classified under this subheading put up in immediate packings of a net weight not exceeding 1 kg containing portions or sliccs of an individual weight not exceeding 100 g. No L 52/14 Official Journal of die European Communities 28 . 2. 75 ANNEX III In Chapter 4 of the Common Customs Tariff, the columns relating to subheading 04.04 A I are amended as follows : CCT heading No Description of goods Rate of duty Autonomous % or levy (L) Conventional % 1 2 3 4 04.04 Cheese and curd : A. Emmentaler, Gruyere, Sbrinz, Bergkase and Appenzell , not grated or powdered : I. Of a minimum fat content of 45 % by weight, in the dry matter, matured for at least three months (b) : a ) Whole cheeses of a free-at-frontier value per 100 kg net weight of : 1 . 186.68 u.a. (*) or more, but less than 206.68 u.a . (*) 23 (L) (a) 2 . 206.68 u.a . (*) or more 23 (L) (a ) b) Pieces packed in vacuum or in inert gas : 1 . With rind on at least one side, or of a net weight : aa ) Of not less than 1 kg but less than 5 kg and of a free-at-frontier value of not less than 206.68 u.a . (*) but less than 234.68 u.a . (*) per 100 kg net weight 23 (L) ( a ) bb) Of not less than 450 g and of a free-at-frontier value of not less than 234.68 u.a . (*) per 100 kg net weight 23 (L) ( a ) 2 . Other, of a net weight of not less than 75 g but not more than 250 g and of a free-at-frontier value of not less than 254.68 u.a . (*) per 100 kg net weight 23 (L) ( a ) II . (unchanged ) (*) For imports into the United Kingdom this free-at-frontier value shall be reduced by 7.11 u.a . per 100 kg net weight 28 . 2. 75 Official Journal of the European Communities No L 52/15 ANNEX IV In Chapter 4 of the Common Customs Tariff, Additional Note 6 and subheadings 04.02 B I a ) and 04.04 D I are amended as follows : '6 . For the purposes of subheading 04.04 D I , the expression "put up for retail sale" shall be taken to apply to cheese of kinds classified under that subheading put up in immediate packings of a net weight not exceeding 1 kg containing portions or slices of an individual net weight not exceeding 100 g.' CCT heading No Description of goods Rate of duty Autonomous % or levy (L) Conventional % 1 2 3 4 04.02 B. Containing added sugar : I. Milk and cream, in powder or granules : a ) Special milk for infants , in hermetically sealed containers of a net capacity of 500 g or less and of a fat content, by weight, exceeding 10% but not exceeding 27% (a) 23 (L) b) (unchanged) 04.04 D. Processed cheese, not grated or powdered : I. In the blending of which only Emmentaler, Gruyere and Appen ­ zell have been used and which may contain , as an addition , Glarus herb cheese (known as Schabziger), put up for retail sale , of a free-at-frontier value of not less than 150 u.a . per 100 kg net weight and of a fat content , by weight , in the dry matter , not exceeding 56% (b ) II . ( unchanged ) 23 (L) 